United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2738
                                   ___________

Carolyn Betton; Cytoys Durham;          *
Colette Howard; Jurlean Johnson;        *
Charlene King,                          *
                                        *
      Plaintiffs,                       *
                                        *
Eric T. Tolen,                          *   Appeal from the United States
                                        *   District Court for the
      Appellant,                        *   Eastern District of Missouri.
                                        *
      v.                                *   [UNPUBLISHED]
                                        *
St. Louis County, Missouri,             *
                                        *
      Appellee.                         *

                                   ___________

                              Submitted: December 21, 2010
                                 Filed: December 30, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
       Eric Tolen appeals the district court’s1 denial of his request for attorney fees in
the matter of Betton v. St. Louis County, No. 4:05-cv-01455. We conclude that the
district court did not abuse its discretion in denying Tolen’s request. See Peter v. Jax,
187 F.3d 829, 833 (8th Cir. 1999) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                           -2-